Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-16-00727-CV

                                      IN RE Bobby Jim RAMIREZ

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

Delivered and Filed: November 23, 2016

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 3, 2016, Relator filed a petition for writ of mandamus. The court has

considered Relator’s petition for writ of mandamus and is of the opinion that Relator is not entitled

to the relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP.

P. 52.8(a).

                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2014-CI-14761, styled Kathryn Edwards and Lloyd Tate v. Bobby Jim
Ramirez, pending in the 45th Judicial District Court, Bexar County, Texas, the Honorable Karen H. Pozza presiding.